Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-5 are presented for examination. Applicant filed an amendment on 6/7/22 amending claim 1. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejection of claims 1-5 based on 35 U.S.C. 101 and the grounds of rejection of claims 1-5 based on 35 U.S.C. 102(a)(1), however, new grounds of rejections of claims 1-4 under 35 U.S.C. 102(a)(1) and new grounds of rejection of claim 5 under 35 U.S.C. 103 are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 4/22/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20160339643 to Dikovsky et al. (hereinafter “Dikovsky”).

	As per claim 1, Dikovsky discloses a method (Diovisky, see Fig. 1 and its corresponding paragraphs) comprising: receiving a data model of an object to be generated in additive manufacturing (Diovisky, see Fig. 1 and its corresponding paragraphs), the data model comprising geometric data describing the object and property data (Diovisky, see Fig. 1, step 10 and its corresponding paragraphs), determining, by a processor, a property affecting object generation parameter for the object (Diovisky, see [0043], [0061], Fig. 1 and its corresponding paragraphs), and deriving, by a processor, a modified data model for the object by applying a transformation to the property data associated with the property affecting object generation parameter, wherein the transformation is to compensate for a property value shift associated with the property affecting object generation parameter (Diovisky, see [0033], [0043], [0084], Fig. 1 and its corresponding paragraphs), and generating the object from the modified data model using an additive manufacturing system (Diovisky, see [0033], Fig. 1 and its corresponding paragraphs).

	As per claim 2, the rejection of claim 1 is incorporated, Diovisky further discloses determining the property affecting object generation parameter comprises determining an orientation of an object surface portion (Diovisky, see [0081], [0135] and [0142]) and wherein deriving the modified data model comprises applying a transformation to the property data associated with the surface portion (Diovisky, see Fig. 1, Fig. 2B, their corresponding paragraphs and [0135]).

	As per claim 3, the rejection of claim 1 is incorporated, Diovisky further discloses determining print instructions based on the modified data model (Diovisky, see [0033], Fig. 1 and its corresponding paragraphs).

	As per claim 4, the rejection of claim 1 is incorporated, Diovisky further discloses determining the property affecting object generation parameter comprises determining an intended object portion position within a build volume of an object generation apparatus (Diovisky, see [0033], Fig. 1 and its corresponding paragraphs and [0076], it is noted determining the property affecting object generation parameter comprises at least one of: determining an intended object portion position within a build volume of an object generation apparatus; and determining an operating temperature of the object generation apparatus as claimed can be interpreted as “determining the property affecting object generation parameter comprises: determining an intended object portion position within a build volume of an object generation apparatus” because the usage of “at least one of”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under pre-AIA  103(a) as being unpatentable over Diovisky, in view of US20150269290 to Nelaturi et al. (hereinafter “Nelaturi”).

	As per claim 5, the rejection of claim 1 is incorporated, Diovisky does not explicitly disclose generating an object preview based on the modified data model. However, Nelaturi in analogous art discloses generating an object preview based on the modified data model (Nelaturi, see [0088] and [0102]-[0103]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nelaturi into the method of Diovisky. The modification would be obvious because one of the ordinary skill in the art would want to save time, money, energy, and material by previewing/simulating the object that is to be generated based on the data model (Nelaturi, see [0103]).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/22/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117